



SEPARATION AND GENERAL RELEASE AGREEMENT            
This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of
May 8, 2019, sets forth the agreement by and between Timothy “Bant” Breen
(“Executive”) and Harte-Hanks, Inc., a Delaware corporation (the “Company”)
(each, a “party” and together, the “parties”) concerning the parties’ mutual
understanding regarding the cessation of Executive’s employment with the
Company, to be effective on the “Separation Date” (as defined in Section 1).
1.    Transition Period.


(a)Executive’s employment with the Company will cease as of the date on which
the Company files its next quarterly report on Form 10-Q (or such other date
mutually agreed between the parties, the “Separation Date”). Effective as of the
Separation Date, Executive’s at-will employment will cease and Executive will be
deemed to have resigned from all positions, including all board positions, with
each of the Company and its subsidiaries and affiliates (collectively, the
“Company Group”). The Company and Executive will cooperate and make all efforts
to effect and appropriately document such resignations as promptly as possible
following the Separation Date.


(b)The period between May 10, 2019, and the Separation Date will be a
“Transition Period”, during which Executive will continue to be a fulltime
employee, providing consulting, transition (and other) services as may be
requested by board of directors of the Company (the “Board”), and will continue
to receive his base salary of three hundred eighty thousand dollars ($380,000)
per annum (the “Base Salary”), minus the deductions required by law; provided
that the Board may reassign Executive’s duties as it deems appropriate in order
to transition his role.


(c)Commencing on the Separation Date and continuing until November 10, 2019,
Executive will provide consulting services to the Company, as requested by the
Board (the “Consulting Period”). For the duration of the Consulting Period,
Executive will receive a monthly fee of $31,666.67 for each full month of
service. Fees in respect of any partial months of service will be pro-rated
based on the number of days that Executive serves as a consultant to the Company
during the month that the Consulting Period ends. Executive will have no
authority to bind any member of the Company Group, nor to act on their behalf,
nor to make decisions for any member of the Company Group. The Company will give
only broad direction to Executive; provided that such direction shall be clear
and adequate relative to the services to be performed. Executive will determine
the method, details and means of performing the services contemplated by this
Agreement.


2.    Independent Contractor. Executive acknowledges that, during the Consulting
Period, Executive will at all times be and remain an independent contractor, and
will not be considered the agent, partner, principal or employee of any member
of the Company Group. Executive acknowledges and agrees that, during Consulting
Period, Executive will not be treated as an employee of the Company or any of
its subsidiaries or affiliates for purposes of federal, state or local income or
other tax withholding, nor unless otherwise specifically provided by law, for
purposes of the Federal Insurance Contributions Act, the Social Security Act,
the Federal Unemployment Tax Act or any Workers’ Compensation law of any state
or country (or subdivision thereof), or for purposes of benefits provided to
employees of the Company under any employee benefit plan, program, policy or
arrangement (including, without limitation, vacation, holiday and sick leave
benefits, insurance coverage and retirement benefits). Executive acknowledges
and agrees that, as an independent contractor, he will be required, during the
Consulting Period, to





--------------------------------------------------------------------------------





pay any applicable taxes on the compensation paid to him, and to provide
workers’ compensation insurance and any other coverage required by law.
Executive will be free to exercise his own judgment as to the manner and method
of providing the consulting services to the Company, subject to applicable laws
and requirements reasonably imposed by the Company.
3.    General Release.


(a)In exchange for and in consideration of the fees to be paid during the
Consulting Period and the Company’s entry into this Agreement, as applicable,
and as a condition of the receipt of any such amount, Executive, on behalf of
Executive and Executive’s heirs, executors, administrators, successors and
assigns, irrevocably and unconditionally releases, waives and forever discharges
the Released Parties (as defined below) from all claims, demands, actions,
causes of action, charges, complaints, liabilities, obligations, promises, sums
of money, agreements, representations, controversies, disputes, damages, suits,
right, costs (including attorneys’ fees), losses, debts and expenses of any
nature whatsoever, whether known or unknown, fixed or contingent, which
Executive now has or had ever had against the Released Parties arising out of,
concerning or related to Executive’s employment with the Company Group, from the
beginning of time and up to and including the date Executive executes this
Agreement in the first space provided below, and covering the period between
such date and the date Executive reaffirms his signature in the second space
provided below (as required by Section 7).
(b)This General Release includes, without limitation, (i) law or equity claims;
(ii) express or implied contract claims (including any claims for any
equity-based awards under any long-term incentive plans or programs or for any
severance under the Offer Letter or the Company’s Executive Severance Policy) or
tort claims; (iii) claims arising under any federal, state or local laws of any
jurisdiction that prohibit discrimination on the basis of age, sex, race,
national origin, color, disability, religion, veteran, military status or sexual
orientation or any other form of discrimination, harassment, hostile work
environment or retaliation (including, without limitation, the Age
Discrimination in Employment Act (ADEA) and the Older Workers Benefit Protection
Act (OWBPA), the Americans with Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, 42 U.S.C. Section 1981, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker Adjustment
and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter
Fair Pay Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Patient Protection and Affordable Care Act of 2010, the Texas Human
Rights Act or the Texas Labor Code (including, without limitation, the Texas
Payday Law, the Texas Anti-Retaliation Act, and Chapter 21 of the Texas Labor
Code), or any other federal, state or local laws of any jurisdiction, if and to
the extent applicable and as any of the foregoing may be amended from time to
time); (iv) claims under any other federal, state, local, municipal or common
law whistleblower protection, discrimination, wrongful discharge,
anti-harassment or anti-retaliation statute or ordinance; (v) claims arising
under the Employee Retirement Income Security Act of 1974 (ERISA); or (vi) any
other statutory or common law claims related to Executive’s employment with the
Company Group and the termination thereof.


(c)The term “Released Parties” or “Released Party” as used herein shall mean and
include: (i) the Company and the Company Group; (ii) the Company’s former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) each predecessor, successor and affiliate of any entity listed in clauses
(i) and (ii); (iv) each respective former, current and future parent company,
subsidiary, affiliate, officer, director, agent, representative, employee,
owner, shareholder, partner, joint venturer, attorney, employee benefit plan,
employee benefit plan administrator, insurer, administrator and fiduciary of any
of the entities or persons





--------------------------------------------------------------------------------





listed in clauses (i) through (iii); and (iv) any other person acting by,
through, under or in concert with any of the persons or entities listed herein.


(d) Nothing in this Agreement prohibits or is intended in any manner to
prohibit, Executive from (i) reporting a possible violation of federal or other
applicable law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange Commission
(the “SEC”), the U.S. Congress, and any governmental agency Inspector General,
or (ii) making other disclosures that are protected under whistleblower
provisions of federal law or regulation. This Agreement does not limit
Executive’s right to receive an award (including, without limitation, a monetary
reward) for information provided to the SEC. Executive does not need the prior
authorization of anyone at the Company to make any such reports or disclosures,
and Executive is not required to notify the Company that Executive has made such
reports or disclosures. Nothing in this Agreement or any other agreement or
policy of the Company is intended to interfere with or restrain the immunity
provided under 18 U.S.C. §1833(b). Executive cannot be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) (a) in confidence to federal, state or local
government officials, directly or indirectly, or to an attorney, and (b) for the
purpose of reporting or investigating a suspected violation of law; (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if filed
under seal; or (iii) in connection with a lawsuit alleging retaliation for
reporting a suspected violation of law, is filed under seal and does not
disclose the trade secret, except pursuant to a court order. This Section 3(d)
is intended to comply with all applicable laws. If any laws are adopted, amended
or repealed after the date hereof, this Section 3(d) shall be deemed to be
amended to reflect the same.


(e) This General Release does, however, prevent Executive, to the maximum extent
permitted by law, from obtaining any monetary or other personal relief for any
of the claims Executive has released in this General Release. Pursuant to the
OWBPA, Executive understands and acknowledges that by executing this General
Release and releasing all claims against each and all of the Released Parties,
Executive has waived any and all rights or claims that Executive has against any
Released Party under the ADEA, which includes, but is not limited to, any claim
that any Released Party discriminated against Executive on account of
Executive’s age. This General Release, however, shall not affect Executive’s
rights under the OWBPA to have a judicial determination of the validity of this
General Release and does not purport to limit any right Executive may have to
file a charge under the ADEA or any other civil rights statute or to participate
in an investigation or proceeding conducted by the Equal Employment Opportunity
Commission (EEOC) or other investigative agency. This General Release does,
however, waive and release any right to recover damages under the ADEA or other
civil rights statutes.


(f) Executive confirms that no claim, charge or complaint against any of the
Released Parties has been brought by Executive before any federal, state or
local court or administrative agency. Executive represents and warrants that
Executive has no knowledge of any improper or illegal actions or omissions by
any of the Released Parties. This expressly includes, but is not limited to, any
and all conduct that potentially could give rise to claims under the
Sarbanes-Oxley Act of 2002 (Public Law 107-204), if and to the extent
applicable. Executive further represents that, as of the date of Executive’s
execution of this Agreement, Executive has not been the victim of any illegal or
wrongful acts by any of the Released Parties, including, without limitation,
discrimination, retaliation, harassment or any other wrongful act based on sex,
age, or any other legally protected characteristic.
4.    Additional Terms.





--------------------------------------------------------------------------------





(a)    In exchange for and in further consideration of the Company’s entry into
this Agreement, and as a condition of the consulting arrangement described
herein, Executive agrees to abide by the terms and conditions of his (x)
Non-Solicitation & Non-Compete Agreement with the Company, dated January 7, 2019
(the “Non-Compete Agreement”) and (y) Confidentiality/Non-Disclosure Agreement
with the Company, dated January 7, 2019 (together with the Non-Compete
Agreement, the “Restrictive Covenant Agreements”), provided, however, that for
the purposes of Section 2(b) of the Non-Compete Agreement, the post-termination
restricted period will be 6 months. It is understood that Executive is
currently, and has been throughout the period of his employment, the Chairman of
QNARY, LLC and is and has been involved with the business of QNARY and its
affiliates (“QNARY”). It is further understood and acknowledged that Executive
will continue in such capacity and the continuation of such activities
consistent with past practices will not be deemed a violation of this Agreement
or the Non-Compete Agreement.
(b)    Nondisparagement. In addition, subject to Section 4(c) hereof, the
parties agree and acknowledge that:
(i)the Executive will not make any statement (orally or in writing) or take any
action which, in any way, disparages the Company and any of its affiliates and
subsidiaries, and any director, officer, employee or legal counsel thereof; and
(ii)the Company will not make any statement (orally or in writing) or take any
action which, in any way, disparages Executive; provided that the foregoing will
not preclude either party from making truthful statements as required by
lawfully compelled testimony, and provided that the testifying party notifies
the other party in advance of any such testimony and cooperates with the other
party’s reasonable efforts with respect to such testimony, to the fullest extent
permitted by applicable law. In addition, the Company will instruct its Board of
Directors not to make any statement (orally or in writing) that in any way
disparages Executive and it will take appropriate remedial action in the event
any director does so disparage Executive.
(c)    Executive further agrees to the following:
(i)Executive agrees that all Confidential Information, whether prepared by
Executive or otherwise coming into Executive’s possession, shall remain the
exclusive property of the Company during Executive’s employment with the
Company. Executive further agrees that Executive shall not, except for the
benefit of the Company pursuant to the exercise of Executive’s duties or with
the prior written consent of the Company, use or disclose to any third party any
of the Confidential Information described herein, directly or indirectly, either
during Executive’s employment with the Company or at any time following the
termination of Executive’s employment with the Company.
(ii)Executive agrees that all Confidential Information and other files,
documents, materials, records, notebooks, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company (including all copies thereof) in
Executive’s possession, custody or control, whether prepared by Executive or
others, shall remain with or be returned to the Company on the Separation Date.
(iii)    This Section 4 is intended to comply with all applicable laws. If any
laws are adopted, amended or repealed after the date hereof, this Section 4
shall be deemed to be amended to reflect the same.





--------------------------------------------------------------------------------





5.    Enforcement; Material Breach.
The parties acknowledge that each of his or its obligations and representations
as set forth in this Agreement are reasonable and necessary for the protection
of the other party and are a material inducement for the other party entering
into this Agreement. Therefore, each party agrees to the following:
(a)Each party acknowledges that the other party may be irrevocably damaged if
his or its obligations are not specifically enforced. Accordingly, each party
agrees that, in addition to any other relief to which the complaining party may
be entitled in the form of damages or recoupment of payments, the complaining
party shall be entitled to seek and obtain injunctive relief (without the
necessity of posting bond) from a court of competent jurisdiction for the
purpose of restraining the other party from any actual or threatened breach of
such obligations.
(b)In the event of any material breach by Executive of this Agreement (including
Executive’s failure to fulfill his duties as an executive officer), or in the
event that any representation made by Executive under this Agreement is
subsequently found to have been untrue when made, Executive agrees that (i) the
Consulting Period will terminate effective immediately, and (ii) the Company
shall have the right to recover and Executive shall have the obligation to repay
to the Company the consulting fees that Executive received under this Agreement.
6.    Miscellaneous.


(a)No Admission of Liability. The parties agree that neither this Agreement nor
the furnishing of the consideration for the General Release as set forth in this
Agreement shall be deemed or construed at any time for any purpose as an
admission by any of the Released Parties of any liability or unlawful conduct of
any kind. Executive further acknowledges and agrees that the consideration
provided for herein is adequate consideration for Executive’s obligations
hereunder.


(b)Severability and Reformation. Each of the provisions of this Agreement
constitutes an independent and separable covenant. Any portion of this Agreement
that is determined by a court of competent jurisdiction to be overly broad in
scope, duration or area of applicability or in conflict with any applicable
statute or rule will be deemed, if possible, to be modified or altered so that
it is not overly broad or in conflict or, if not possible, to be omitted from
this Agreement. The invalidity of any portion of this Agreement will not affect
the validity of the remaining sections of this Agreement.


(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion will not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


(d)Successors and Assigns. This Agreement and any rights granted herein are
personal to the parties hereto and will not be assigned or otherwise transferred
by either party without the prior written consent of the other party, and any
attempt at violative assignment or any other transfer, whether voluntary or by
operation of law, will be void and of no force and effect,







--------------------------------------------------------------------------------





except that this Agreement may be assigned by the Company to any successor in
interest to the business of the Company. This Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors, affiliates and
any person or other entity that succeeds to all or substantially all of the
business, assets or property of the Company. This Agreement and all of
Executive’s rights hereunder shall inure to the benefit of and be enforceable by
Executive’s heirs and estate.
        (e)    No Conflict; Governing Law. Each party represents that the
performance of all of the terms of this Agreement will not result in a breach
of, or constitute a conflict with, any other agreement or obligation of that
party. This Agreement is made in, governed by, and is to be construed and
enforced in accordance with the internal laws of the State of Texas, without
giving effect to conflict of law principles that would require application of
the laws of another jurisdiction.
(f)     Notices. All notices and other communications required or permitted
hereunder must be in writing and will be deemed duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid or by overnight courier, and addressed to the intended recipient
at the addresses maintained in the Company’s records. Notices sent to the
Company should be directed to:
Harte Hanks, Inc.
9601 McAllister Freeway, Suite 610
San Antonio, TX 78216
Attn: Chairman of the Board
Notices sent to the Executive should be directed to:
Bant Breen
112 E. 83rd St., Apt 2A
New York, NY 10028


(g)    Counterparts. This Agreement may be executed and delivered in
counterparts and may be executed and delivered by electronic mail, facsimile or
other electronic signature, and each such counterpart will be deemed an original
for all purposes.


(h)    Captions and Headings; Construction. The captions and headings are for
convenience of reference only and will not be used to construe the terms or
meaning of any provisions of this Agreement. The word “including” (in its
various forms) means “including without limitation”.


(i)    Entire Agreement. This Agreement, together with the surviving provisions
of the Restrictive Covenant Agreements (as modified herein), sets forth the
entire agreement between the parties with respect to the subject matter hereof.
This Agreement supersedes any and all prior understandings and agreements
between the parties, and neither party will have any obligation toward the other
except as set forth herein. Without limiting the generality of the foregoing,
Executive agrees that the execution of this Agreement and the payments made
hereunder will constitute satisfaction in full of the Company’s obligations to
Executive under any and all plans, programs or arrangements of the Company under
which Executive may be entitled to payments and/or benefits in connection with
Executive’s employment or the termination of Executive’s employment, including,
without limitation any equity under Executive’s Restricted Stock Unit Award
Agreement with the Company, executed in March 2019, other than vested







--------------------------------------------------------------------------------





benefits under any applicable 401(k) plan or other retirement plan. This
Agreement may not be superseded, amended, or modified except in writing signed
by both parties.
7.    Consideration Period.
By signing this Agreement in the spaces below, Executive is confirming his
acceptance of the terms and conditions set forth herein and is acknowledging the
following:


(a)The obligations as set out in this Agreement represent a complete waiver and
release of all rights and claims that Executive has against the Released
Parties. Accordingly, Executive understands his obligation to review this
Agreement carefully before signing it.


(b)Executive understands that he can take up to 21 days from his receipt of this
Agreement on May 7, 2019 (the “Consideration Period”) to consider its meaning
and effect and to determine whether or not to enter into it. In addition,
Executive will be required to reaffirm his signature in the second space below.
Before signing this Agreement in either space, Executive is advised to consult
with an attorney. If Executive chooses to sign this Agreement in the first space
before the end of the Consideration Period, Executive is doing so voluntarily.


(c)In addition, Executive may revoke his signature within seven days after
signing this Agreement in either space. Any revocation of this Agreement must be
in writing.


(d)Executive will forward the original of this Agreement once signed by
Executive in the first space, as well as any notice of his desire to revoke his
signature in either space, to:
Harte Hanks, Inc.
9601 McAllister Freeway, Suite 610
San Antonio, TX 78216
Attn: Chairman of the Board


(e)Executive understands that if he fails to sign this Agreement in both spaces
as required, or Executive signs but exercises his right to revoke his signature
in either space, the Consulting Period will terminate effective immediately.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
HARTE HANKS, Inc.


/s/ Alfred V. Tobia, Jr.


By: Alfred V. Tobia, Jr.
Title: Chairman of the Board
Date: May 8, 2019
Timothy “Bant” Breen







--------------------------------------------------------------------------------





/s/ Timothy E. Breen
Date: May 8, 2019
DO NOT SIGN BELOW UNTIL YOUR SEPARATION DATE.
I hereby reaffirm my signature above:
Date: May 10th, 2019
Timothy “Bant” Breen
        
/s/ Timothy E. Breen



